Exhibit 10.64

KOPPERS HOLDINGS INC.

NOTICE OF GRANT OF STOCK OPTION

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Koppers Holdings Inc. (the “Corporation”):

Optionee:

Grant Date:

Vesting Commencement Date:

Exercise Price:

Number of Option Shares:

Expiration Date:

 

Type of Option:       Incentive Stock Option       Non-Statutory Stock Option

Vesting Schedule: The Option shall become exercisable for all of the Option
Shares upon Optionee’s completion of a consecutive three (3)-year period of
Service measured from the Vesting Commencement Date. However, one or more Option
Shares may be subject to accelerated vesting in accordance with Section 6 of the
Stock Option Agreement. In no event shall the Option become exercisable for any
additional Option Shares after Optionee’s cessation of Service.

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Koppers Holdings Inc. Amended and Restated 2005
Long Term Incentive Plan (the “Plan”). Optionee further agrees to be bound by
the terms of the Plan and the terms of the Option as set forth in the Stock
Option Agreement attached hereto as Exhibit A. Optionee hereby acknowledges the
receipt of a copy of the official prospectus for the Plan in the form attached
hereto as Exhibit B. A copy of the Plan is available upon request made to the
Corporate Secretary at the Corporation’s principal offices.

Employment at Will. Nothing in this Notice or in the attached Stock Option
Agreement or in the Plan shall confer upon Optionee any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining Optionee) or of Optionee, which rights are hereby
expressly reserved by each, to terminate Optionee’s Service at any time for any
reason, with or without cause, unless such rights have otherwise been limited
pursuant to a separate agreement between the Corporation (or any Parent or
Subsidiary) and the Participant.

 

Revised 2/    /13



--------------------------------------------------------------------------------

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

 

DATED:  

 

            KOPPERS HOLDINGS INC.       By:  

 

      Title:  

 

       

 

      Address:  

 

       

 

ATTACHMENTS

Exhibit A - Stock Option Agreement

Exhibit B - Plan Prospectus

 

Revised 2/    /13   2   



--------------------------------------------------------------------------------

KOPPERS HOLDINGS INC.

STOCK OPTION AGREEMENT

RECITALS

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board (or the board of directors
of any Parent or Subsidiary) and consultants and other independent advisors who
provide services to the Corporation (or any Parent or Subsidiary).

B. Optionee is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s grant
of an option to Optionee.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice. The Option Shares shall be purchasable from time to time during
the option term specified in Paragraph 2 at the Exercise Price.

2. Option Term. This option shall have a maximum term of ten (10) years measured
from the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5, 6 or
11.

3. Limited Transferability.

(a) This option shall be neither transferable nor assignable by Optionee other
than by will or the laws of inheritance following Optionee’s death and may be
exercised, during Optionee’s lifetime, only by Optionee. However, Optionee may
designate one or more persons as the beneficiary or beneficiaries of this
option, and this option shall, in accordance with such designation,
automatically be transferred to such beneficiary or beneficiaries upon the
Optionee’s death while holding this option. Such beneficiary or beneficiaries
shall take the transferred option subject to all the terms and conditions of
this Agreement, including (without limitation) the limited time period during
which this option may, pursuant to Paragraph 5, be exercised following
Optionee’s death.

(b) If this option is designated a Non-Statutory Option in the Grant Notice,
then this option may be assigned in whole or in part during Optionee’s lifetime
to one or more of the Optionee’s Family Members or to a trust established for
the exclusive benefit of Optionee and/or one or more such Family Members, to the
extent such assignment is in connection with the Optionee’s estate plan or
pursuant to a domestic relations order. The assigned portion shall be
exercisable only by the person or persons who acquire a proprietary interest in
the option pursuant to such assignment. The terms applicable to the assigned
portion shall be the same as those in effect for this option immediately prior
to such assignment.

 

Revised 2/    /13   3   



--------------------------------------------------------------------------------

4. Dates of Vesting. This option shall become exercisable for the Option Shares
in one or more installments in accordance with the Vesting Schedule set forth in
the Grant Notice. As the option becomes exercisable for such installments, those
installments shall accumulate, and the option shall remain exercisable for the
accumulated installments until the Expiration Date or sooner termination of the
option term under Paragraph 5, 6 or 11.

5. Cessation of Service. The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:

(a) Except as otherwise provided in subparagraphs (b), (c), (d), (e) and (h) of
this Paragraph 5, should Optionee cease to remain in Service for any reason
while this option is outstanding, then Optionee (or any person or persons to
whom this option is transferred pursuant to a permitted transfer under Paragraph
3) shall have a ninety (90)-day period measured from the date of such cessation
of Service during which to exercise this option, but in no event shall this
option be exercisable at any time after the Expiration Date.

(b) Should Optionee cease to remain in Service due to Optionee’s voluntary
resignation while this option is outstanding, then Optionee (or any person or
persons to whom this option is transferred pursuant to a permitted transfer
under Paragraph 3) shall have a thirty (30)-day period measured from the date of
such cessation of Service during which to exercise this option, but in no event
shall this option be exercisable at any time after the Expiration Date.

(c) Should Optionee die while this option is outstanding, then this option may
be exercised by (i) the personal representative of Optionee’s estate or (ii) the
person or persons to whom the option is transferred pursuant to Optionee’s will
or the laws of inheritance following Optionee’s death or to whom the option is
transferred during Optionee’s lifetime pursuant to a permitted transfer under
Paragraph 3, as the case may be. However, if Optionee dies while holding this
option and has an effective beneficiary designation in effect for this option at
the time of his or her death, then the designated beneficiary or beneficiaries
shall have the exclusive right to exercise this option following Optionee’s
death. Any such right to exercise this option shall lapse, and this option shall
cease to be outstanding, upon the earlier of (i) the expiration of the twelve
(12)-month period measured from the date of Optionee’s death or (ii) the
Expiration Date.

(d) Should Optionee cease Service by reason of Permanent Disability while this
option is outstanding, then Optionee (or any person or persons to whom this
option is transferred pursuant to a permitted transfer under Paragraph 3) shall
have a twelve (12)-month period measured from the date of such cessation of
Service during which to exercise this option. In no event shall this option be
exercisable at any time after the Expiration Date.

(e) Should Optionee cease Service by reason of Retirement while this option is
outstanding, then Optionee (or any person or persons to whom this option is
transferred pursuant to a permitted transfer under Paragraph 3) shall have a
three (3)-year period measured from the date of Optionee’s Retirement during
which to exercise this option. In no event shall this option be exercisable at
any time after the Expiration Date.

 

Revised 2/    /13   4   



--------------------------------------------------------------------------------

(f) The applicable period of post-Service exercisability in effect pursuant to
the foregoing provisions of this Paragraph 5 shall automatically be extended by
an additional period of time equal in duration to any interval within such
post-Service exercise period during which the exercise of this option or the
immediate sale of the Option Shares acquired under this option cannot be
effected in compliance with applicable federal and state securities laws, but in
no event shall such an extension result in the extension of this option beyond
the Expiration Date.

(g) During the limited period of post-Service exercisability, this option may
not be exercised in the aggregate for more than the number of Option Shares for
which this option is, at the time of Optionee’s cessation of Service, vested and
exercisable pursuant to the Exercise Schedule specified in the Grant Notice or
the special vesting acceleration provisions of Paragraph 6. This option shall
not vest or become exercisable for any additional Option Shares, whether
pursuant to the normal Exercise Schedule specified in the Grant Notice or the
special vesting acceleration provisions of Paragraph 6, following the Optionee’s
cessation of Service, except to the extent (if any) specifically authorized by
the Plan Administrator pursuant to an express written agreement with the
Optionee. Upon the expiration of such limited exercise period or (if earlier)
upon the Expiration Date, this option shall terminate and cease to be
outstanding for any exercisable Option Shares for which the option has not
otherwise been exercised.

(h) Should Optionee’s Service be terminated for Misconduct or should Optionee
otherwise engage in any Misconduct while this option is outstanding, then this
option shall terminate immediately and cease to remain outstanding.

6. Special Acceleration of Option.

(a) Should the Optionee’s Service terminate by reason of his or her Retirement,
death or Permanent Disability, then the Optionee shall immediately vest in the
additional number of Option Shares (if any) in which the Optionee would have
been vested at the time of such termination had the Option Shares vested in a
series of thirty-six (36) successive equal monthly installments over the
duration of the Vesting Schedule.

(b) This option, to the extent outstanding at the time of a Change in Control
but not otherwise fully exercisable, shall automatically accelerate so that this
option shall, immediately prior to the effective date of such Change in Control,
become exercisable for all of the Option Shares at the time subject to this
option and may be exercised for any or all of those Option Shares as fully
vested shares of Common Stock. However, this option shall not become exercisable
on such an accelerated basis, if and to the extent: (i) this option is to be
assumed by the successor corporation (or parent thereof) or is otherwise to be
continued in full force and effect pursuant to the terms of the Change in
Control transaction or (ii) this option is to be replaced with a cash retention
program of the successor corporation which preserves the spread existing at the
time of the Change in Control on any Option Shares for which this option is not
otherwise at that time exercisable (the excess of the Fair Market Value of those
Option Shares over the aggregate Exercise Price payable for such shares) and
provides for subsequent payout of that spread in accordance with the same
Vesting Schedule for those Option Shares as set forth in the Grant Notice.

 

Revised 2/    /13   5   



--------------------------------------------------------------------------------

(c) Immediately following the Change in Control, this option shall terminate and
cease to be outstanding, except to the extent assumed by the Successor
Corporation (or parent thereof) or otherwise continued in effect pursuant to the
terms of the Change in Control transaction.

(d) If this option is assumed in connection with a Change in Control or
otherwise continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities into which the shares of Common Stock subject to this option would
have been converted in consummation of such Change in Control had those shares
actually been outstanding at the time. Appropriate adjustments shall also be
made to the Exercise Price, provided the aggregate Exercise Price shall remain
the same. To the extent the actual holders of the Corporation’s outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation may, in connection with the
assumption or continuation of this option, substitute one or more shares of its
own common stock with a fair market value equivalent to the cash consideration
paid per share of Common Stock in such Change in Control, provided such common
stock is readily tradable on an established U.S. securities exchange or market.

(e) In the event the Optionee’s Service is involuntarily terminated for reasons
other than Misconduct within twenty-four (24) months following a Change in
Control transaction which does not result in the accelerated vesting of this
option pursuant to the provisions of subparagraph (b) of this Paragraph 6, then
the option (as assumed or continued in effect) shall automatically vest in full
on an accelerated basis so that such option shall immediately become exercisable
for all the Option Shares as fully-vested shares and may be exercised for any or
all of those Option Shares as vested shares.

(f) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

7. Adjustment in Option Shares. In the event of any of the following
transactions affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration: any stock split, stock dividend,
spin-off transaction, extraordinary distribution (whether in cash, securities or
other property), recapitalization, combination of shares, exchange of shares or
other similar transaction affecting the outstanding Common Stock without the
Corporation’s receipt of consideration or in the event of a substantial
reduction to the value of the outstanding shares of Common Stock by reason of a
spin-off transaction or extraordinary distribution, then equitable adjustments
shall be made to (i) the total number and/or class of securities subject to this
option and (ii) the Exercise Price in such manner as the Plan Administrator
deems appropriate in order to reflect such change and thereby prevent the
dilution or enlargement of benefits hereunder.

8. Stockholder Rights. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become a holder of record of the
purchased shares.

 

Revised 2/    /13   6   



--------------------------------------------------------------------------------

9. Manner of Exercising Option.

(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:

(i) Execute and deliver to the Corporation a Notice of Exercise for the Option
Shares for which the option is exercised or comply with such other procedures as
the Corporation may establish for notifying the Corporation of the exercise of
this option for one or more Option Shares.

(ii) Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:

(A) cash or check made payable to the Corporation;

(B) shares of Common Stock valued at Fair Market Value on the Exercise Date and
held by Optionee (or any other person or persons exercising the option) for any
required period necessary to avoid a charge to the Corporation’s earnings for
financial reporting purposes; or

(C) through a special sale and remittance procedure pursuant to which Optionee
(or any other person or persons exercising the option) shall concurrently
provide irrevocable instructions (i) to a brokerage firm (reasonably
satisfactory to the Corporation for purposes of administering such procedure in
accordance with the Corporation’s pre-clearance/pre-notification policies) to
effect the immediate sale of the purchased shares and remit to the Corporation,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the aggregate Exercise Price payable for the purchased shares plus all
applicable income and employment taxes required to be withheld by the
Corporation by reason of such exercise and (ii) to the Corporation to deliver
the certificates (which may be in electronic form) for the purchased shares
directly to such brokerage firm on such settlement date in order to complete the
sale.

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise (or other notification procedure) delivered to the
Corporation in connection with the option exercise.

(iii) Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.

(iv) Make appropriate arrangements with the Corporation (or Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all applicable income
and employment tax withholding requirements applicable to the option exercise.

(b) As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate (which may be in electronic form) for the purchased Option Shares,
with the appropriate legends affixed thereto.

 

Revised 2/    /13   7   



--------------------------------------------------------------------------------

(c) In no event may this option be exercised for any fractional shares.

10. Compliance with Laws and Regulations.

(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Common Stock may be listed for
trading at the time of such exercise and issuance.

(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use commercially reasonable efforts to obtain all
such approvals.

11. Additional Conditions.

(a) The Corporation may cancel this option, and the Optionee shall thereupon
cease to have any further right to acquire any shares of Common Stock under such
cancelled option, at any time the Optionee is not in compliance with this
Agreement, the Plan and the following conditions:

(i) Participant shall not render services for any organization or engage,
directly or indirectly, in any business which, in the judgment of the Plan
Administrator or, if delegated by the Plan Administrator to the Chief Executive
Officer, in the judgment of such officer, is or becomes competitive with the
Corporation or any Affiliate, or which is or becomes otherwise prejudicial to or
in conflict with the interests of the Corporation or any Affiliate. Such
judgment shall be based on Participant’s positions and responsibilities while
employed by the Corporation or an Affiliate, Participant’s post-Service
responsibilities and position with the other organization or business, the
extent of past, current and potential competition or conflict between the
Corporation or an Affiliate and the other organization or business, the effect
on customers, suppliers and competitors of Participant’s assuming the
post-Service position and such other considerations as are deemed relevant given
the applicable facts and circumstances. Participant shall be free, however, to
purchase as an investment or otherwise, stock or other securities of such
organization or business so long as they are listed upon a recognized securities
exchange or traded over the counter, and such investment does not represent a
substantial investment to Participant or a greater than one percent (1%) equity
interest in the organization or business.

(ii) Participant shall not, without prior written authorization from the
Corporation, disclose to anyone outside the Corporation, or use in other than
the Corporation’s business, any secret or confidential information, knowledge or
data, relating to the business of the Corporation or an Affiliate in violation
of his or her agreement with the Corporation or the Affiliate.

(iii) Participant shall disclose promptly and assign to the Corporation or the
Affiliate all right, title and interest in any invention or idea, patentable or
not, made or conceived by Participant during employment by the Corporation or
the Affiliate, relating

 

Revised 2/    /13   8   



--------------------------------------------------------------------------------

in any manner to the actual or anticipated business, research or development
work of the Corporation or the Affiliate and shall do anything reasonably
necessary to enable the Corporation or the Affiliate to secure a patent where
appropriate in the United States and in foreign countries.

(iv) Participant shall not in any way, directly or indirectly (a) induce or
attempt to induce any employee of the Corporation to quit employment with the
Corporation; (b) otherwise interfere with or disrupt the Corporation’s
relationship with its employees; (c) solicit, entice, or hire away any employee
of the Corporation; or (d) hire or engage any employee of the Corporation or any
former employee of the Corporation whose employment with the Corporation ceased
less than one (1) year before the date of such hiring or engagement.

(v) Participant will not divert or attempt to divert from the Corporation any
business the Corporation had enjoyed or solicited from its customers during the
two (2) years prior to the diversion or attempted diversion of such business.

(b) Notwithstanding any other provision of the Plan or this Agreement, the Plan
Administrator in its sole discretion may cancel this option at any time prior to
the exercise thereof, if the employment of the Optionee shall be terminated,
other than by reason of death, unless the conditions in this Section 11 are met.

(c) Failure to comply with the conditions of this Section 11 prior to, or during
the six months after, any exercise of this option shall cause the exercise to be
rescinded. The Corporation shall notify the Optionee in writing of any such
rescission within two (2) years after such exercise and within ten (10) days
after receiving such notice, the Optionee shall pay to the Corporation the
amount of any gain realized or payment received as a result of the exercise
rescinded. Such payment shall be made either in cash or by returning to the
Corporation the number of shares that the Optionee received in connection with
the rescinded exercise.

(d) Upon exercise of this option, the Plan Administrator may require the
Optionee to certify on a form acceptable to the Plan Administrator, that the
Optionee is in compliance with the terms and conditions of the Plan and this
Agreement.

(e) This option, and the right to receive and retain any Option Shares or cash
payments covered by this option, shall be subject to rescission, cancellation or
recoupment, in whole or part, if and to the extent so provided under any
“clawback” or similar policy of the Corporation in effect on the Grant Date or
that may be established thereafter, including any modification or amendment
thereto, or as required by the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or other applicable law.

12. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns, the legal representatives, heirs and legatees of
Optionee’s estate and any beneficiaries of this option designated by Optionee.

 

Revised 2/    /13   9   



--------------------------------------------------------------------------------

13. Notices. Any notice required to be given or delivered to the Secretary of
the Corporation under the terms of this Agreement shall be in writing and
addressed to the Corporation at its principal corporate office at 436 Seventh
Avenue, Pittsburgh, PA 15219. Any notice required to be given or delivered to
Optionee shall be in writing and addressed to Optionee at the address indicated
below Optionee’s signature line on the Grant Notice. All notices shall be deemed
effective upon personal delivery or upon deposit in the U.S. mail, postage
prepaid and properly addressed to the party to be notified.

14. Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.

15. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
without resort to Pennsylvania’s conflict-of-laws rules.

16. Excess Shares. If the Option Shares covered by this Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then this option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan. In no event
shall the Option be exercisable with respect to any of the excess Option Shares
unless and until such stockholder approval is obtained.

17. Additional Terms Applicable to an Incentive Option. In the event this option
is designated an Incentive Option in the Grant Notice, the following terms and
conditions shall also apply to the grant:

(a) This option shall cease to qualify for favorable tax treatment as an
Incentive Option if (and to the extent) this option is exercised for one or more
Option Shares: (A) more than three (3) months after the date Optionee ceases to
be an Employee for any reason other than death or Permanent Disability or
(B) more than twelve (12) months after the date Optionee ceases to be an
Employee by reason of Permanent Disability.

(b) No installment under this option shall qualify for favorable tax treatment
as an Incentive Option if (and to the extent) the aggregate Fair Market Value
(determined at the Grant Date) of the Common Stock for which such installment
first becomes exercisable hereunder would, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this option or any other Incentive Options granted to
Optionee prior to the Grant Date (whether under the Plan or any other option
plan of the Corporation or any Parent or Subsidiary) first become exercisable
during the same calendar year, exceed One Hundred Thousand Dollars ($100,000) in
the aggregate. Should such One Hundred Thousand Dollar ($100,000) limitation be
exceeded in any calendar year, this option shall nevertheless become exercisable
for the excess shares in such calendar year as a Non-Statutory Option.

(c) Should the exercisability of this option be accelerated upon a Change in
Control, then this option shall qualify for favorable tax treatment as an
Incentive Option only to

 

Revised 2/    /13   10   



--------------------------------------------------------------------------------

the extent the aggregate Fair Market Value (determined at the Grant Date) of the
Common Stock for which this option first becomes exercisable in the calendar
year in which the Change in Control transaction occurs does not, when added to
the aggregate value (determined as of the respective date or dates of grant) of
the Common Stock or other securities for which this option or one or more other
Incentive Options granted to Optionee prior to the Grant Date (whether under the
Plan or any other option plan of the Corporation or any Parent or Subsidiary)
first become exercisable during the same calendar year, exceed One Hundred
Thousand Dollars ($100,000) in the aggregate. Should the applicable One Hundred
Thousand Dollar ($100,000) limitation be exceeded in the calendar year of such
Change in Control, the option may nevertheless be exercised for the excess
shares in such calendar year as a Non-Statutory Option.

(d) Should Optionee hold, in addition to this option, one or more other options
to purchase Common Stock which become exercisable for the first time in the same
calendar year as this option, then for purposes of the foregoing limitations on
the exercisability of such options as Incentive Options, this option and each of
those other options shall be deemed to become first exercisable in that calendar
year, on the basis of the chronological order in which such options were
granted, except to the extent otherwise provided under applicable law or
regulation.

 

Revised 2/    /13   11   



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Agreement:

A. Affiliate means any entity that, directly or through one or more
intermediaries, is controlled by the Corporation, and any entity in which the
Corporation has a significant equity interest as determined by the Plan
Administrator.

B. Agreement shall mean this Stock Option Agreement.

C. Board shall mean the Corporation’s Board of Directors.

D. Change in Control of the Corporation shall have occurred in the event that:

(i) a person, partnership, joint venture, corporation or other entity, or two or
more of any of the foregoing acting as a “person” within the meaning of Sections
13(d)(3) of the 1934 Act, other than the Corporation, a majority-owned
subsidiary of the Corporation or an employee benefit plan of the Corporation or
such subsidiary (or such plan’s related trust), become(s) the “beneficial owner”
(as defined in Rule 13d-3 under the Act) of fifty percent (50%) or more of the
then outstanding voting stock of the Corporation;

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board (together with any new Board
member whose election by the Corporation’s Board or whose nomination for
election by the Corporation’s stockholders, was approved by a vote of at least
two-thirds of the Board members then still in office who either were Board
members at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board members then in office;

(iii) all or substantially all of the business of the Corporation is disposed of
pursuant to a merger, consolidation or other transaction in which the Company is
not the surviving corporation or the Corporation combines with another company
and is the surviving corporation (unless the Corporation’s stockholders
immediately following such merger, consolidation, combination, or other
transaction beneficially own, directly or indirectly, more than fifty percent
(50%) of the aggregate voting stock or other ownership interests of (x) the
entity or entities, if any, that succeed to the business of the Corporation or
(y) the combined company);

(iv) the closing of the sale of all or substantially all of the assets of the
Corporation or a liquidation or dissolution of the Corporation; or

(v) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the Act) of securities
possessing more than twenty percent (20%) of the total combined voting power of
the Corporation’s outstanding securities pursuant to a tender or exchange offer
made directly to the Corporation’s stockholders which the Board does not
recommend such stockholders to accept.

 

Revised 2/    /13   A-1   



--------------------------------------------------------------------------------

E. Code shall mean the Internal Revenue Code of 1986, as amended.

F. Common Stock shall mean shares of the Corporation’s common stock.

G. Corporation shall mean Koppers Holdings Inc., a Pennsylvania corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of Koppers Holdings Inc. which shall by appropriate action adopt the Plan.

H. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

I. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.

J. Exercise Price shall mean the exercise price per Option Share as specified in
the Grant Notice.

K. Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.

L. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i) If the Common Stock is at the time traded on the Nasdaq Global Market, then
the Fair Market Value shall be the closing selling price per share of Common
Stock at the close of regular hours trading (i.e., before after-hours trading
begins) on the Nasdaq Global Market on the date in question, as such price is
reported by the National Association of Securities Dealers for that particular
Stock Exchange. If there is no closing selling price for the Common Stock on the
date in question, then the Fair Market Value shall be the closing selling price
on the last preceding date for which such quotation exists.

(ii) If the Common Stock is at the time listed on any other Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock at the close of regular hours trading (i.e., before after-hours trading
begins) on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

M. Family Member shall mean any of the following members of the Optionee’s
family: any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law.

N. Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.

 

Revised 2/    /13   A-2   



--------------------------------------------------------------------------------

O. Grant Notice shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the option evidenced hereby.

P. Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.

Q. Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by Optionee, any unauthorized use or disclosure by Optionee of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by Optionee adversely affecting
the business or affairs of the Corporation (or any Parent or Subsidiary) in a
material manner. The foregoing definition shall not in any way preclude or
restrict the right of the Corporation (or any Parent or Subsidiary) to discharge
or dismiss Optionee or any other person in the Service of the Corporation (or
any Parent or Subsidiary) for any other acts or omissions, but such other acts
or omissions shall not be deemed, for purposes of the Plan or this Agreement, to
constitute grounds for termination for Misconduct.

R. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

S. Notice of Exercise shall mean the notice of option exercise in the form
prescribed by the Corporation.

T. Option Shares shall mean the number of shares of Common Stock subject to the
option as specified in the Grant Notice.

U. Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.

V. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

W. Permanent Disability shall mean the inability of Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or to be of continuous
duration of twelve (12) months or more.

X. Plan shall mean the Corporation’s Amended and Restated 2005 Long Term
Incentive Plan.

Y. Plan Administrator shall mean the committee(s) designated by the Board to
administer the Plan.

Z. Retirement shall mean the Participant’s voluntary termination from Service
(i) on or after his attainment of age sixty five (65), or (ii) on or after his
attainment of age 55 with at least ten (10) years of service, or involuntary
termination from Service with at least thirty (30)

 

Revised 2/    /13   A-3   



--------------------------------------------------------------------------------

years of service other than in connection with a termination for Misconduct.
“Years of service” means the Participant’s total number of years of “accumulated
service” as such term is defined with respect to salaried employees under the
Retirement Plan for Koppers Inc. (regardless of whether the Participant is
eligible to receive a benefit under such plan).

AA. Service shall mean the Optionee’s performance of services for the
Corporation (or any Parent or Subsidiary, whether now existing or subsequently
established) by a person in the capacity of an Employee, a non-employee member
of the board of directors or a consultant or independent advisor. However, the
Optionee shall be deemed to cease Service immediately upon the occurrence of
either of the following events: (i) the Optionee no longer performs services in
any of the foregoing capacities for the Corporation or any Parent or Subsidiary
or (ii) the entity for which the Optionee is performing such services ceases to
remain a Parent or Subsidiary of the Corporation, even though the Optionee may
subsequently continue to perform services for that entity. Service shall not be
deemed to cease during a period of military leave, sick leave or other personal
leave approved by the Corporation; provided, however, that should such leave of
absence exceed three (3) months, then for purposes of determining the period
within which the option may be exercised as an Incentive Stock Option under the
federal tax laws (if the option is designated as such in the Grant Notice), the
Optionee’s Service shall be deemed to cease on the first day immediately
following the expiration of such three (3)-month period, unless the Optionee is
provided, either by statute or by written contract, with the right to return to
Service following such leave. Except to the extent otherwise required by law or
expressly authorized by the Plan Administrator or by the Corporation’s written
policy on leaves of absence, no Service credit shall be given for vesting
purposes for any period the Optionee is on a leave of absence.

BB. Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
Market or the New York Stock Exchange.

CC. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

DD. Vesting Schedule shall mean the schedule set forth in the Grant Notice
pursuant to which the option is to become exercisable for the Option Shares in
one or more installments over the Optionee’s period of Service.

 

Revised 2/    /13   A-4   